[hireletterlogo.jpg]
 
Corporate Center
800-E Beaty Street
P.O. Box 940
Davidson, NC 28036
Tel: 704-655-5820
Fax: 704-655-5815
Michael W. Lamach
Chairman, President and Chief Executive Officer
 



July 19, 2011


Mr. Gary S. Michel    
1616 Hugh Forest Road 
Charlotte, NC 28270  


Dear Gary,


I am pleased to offer you the position of Senior Vice President and President of
Residential Solutions effective August 1, 2011. You will report directly to me
and you will be based in Carmel, Indiana. I look forward to your acceptance of
this promotion and providing leadership to the Residential Solutions Sector.


1.
Your starting base salary will be at an annual rate of $430,000 (Four Hundred
and Thirty Thousand U.S. dollars) paid monthly. This represents an increase of
$136,594 or 46.5%. Please note that this increase will be effective August 1,
2011.



2.
Your Annual Incentive Matrix (“AIM”) target opportunity will increase from 70%
to 80% of your base salary effective on August 1, 2011. When considering the
change in your base salary as well as your AIM target, your target opportunity
has increased from $205,405 to $344,000 or by $138,595 (67.5%). For 2011, your
AIM award will be pro-rated using your previous base salary and AIM target of
70% (for 7 months), and your new base salary and AIM target of 80% (for 5
months). Furthermore, the metrics used to determine your 2011 AIM award will be
pro-rated between the two positions held. However, if the full year 2011 AIM
payout for your former position at Club Car is higher than the pro-rated payout
derived between your old and new positions, you will receive the higher of the
two awards for 2011 (using your old AIM target and your previous base salary).



3.
For the February 2012 grant, your annual equity award target opportunity will
increase from $225,000 to $350,000 representing an increase of $125,000 or
55.6%. At this time, it is anticipated that your 2012 equity grant will be made
in an equal proportion of stock options and Restricted Stock Units (“RSUs”). The
award dollar value will be converted into stock options and RSUs based on the
Fair Market Value (“FMV”) of Ingersoll Rand’s ordinary shares on the date the
Compensation Committee of the Board Directors (“Committee”) approves the awards.
Annual equity awards are contingent on and variable with your sustained
performance and demonstrated leadership potential.







--------------------------------------------------------------------------------

Gary S. Michel
2
July 19, 2011




4.
For the February 2012 grant, your Performance Share Unit (“PSUs”) target will
increase from $125,000 to $350,000 representing an increase of $225,000 or 180%.
Your grant will be converted into PSUs based on the FMV of Ingersoll Rand’s
ordinary shares on the date the Committee approves the award. At this time, the
actual number of PSUs awarded will be based on Ingersoll Rand’s Earnings per
Share (“EPS”) growth relative to the S&P 500 Industrial peer companies over the
2012 to 2014 performance period and can range from 0% to 200% of the target
number of PSUs.



5.
When your current company automobile is three years old or reaches 50,000 miles
(whichever comes first) you will be eligible, in accordance with our Company car
policy, for a new executive automobile with a purchase value of up to $60,000.
There will be no change to the portion of the benefit that is imputed to your
statement of gross income for tax purposes.



6.
You will continue to participate in the Key Management Supplemental Pension
Program, the Executive Deferred Compensation Plan and the Executive Long-Term
Disability Program.



7.
You will also continue to be eligible for the Company’s Executive Health
Program, however, you are now eligible (at your choice) to use Dr. Acosta as
your primary care physician.



8.
Based on your new position, you are eligible for financial and retirement
counseling services through AYCO, a division of Goldman-Sachs. This service
includes investment strategy and tax filing assistance. A portion of the cost
for these services is imputed to your annual income. A representative from AYCO
will contact you soon.



9.
You will be provided with a Change-in-Control Agreement, which provides economic
security in the form of cash payments to the participant and guaranteed coverage
under certain benefit plans in the event of job loss caused by the sale of all
or a substantial part of the Company (2.5 x base salary and annual incentive
target). The agreement will be sent to you shortly after assuming your new
position.



10.
You will be eligible for the Company’s Relocation Program to Carmel, Indiana. A
representative from Cartus will be in touch with you after we receive your
acceptance of this offer to explain the program and begin the process. You will
be provided with a guaranteed loss on sale of your current residence not to
exceed $100,000 (based on the original purchase price of your home in Charlotte
plus documented capital improvements as defined by Company policy). Any loss on
sale payment made to you will be tax assisted. A brief summary is enclosed.



11.
Based on your promotion to a Senior Vice President, your stock ownership
requirements have increased. Your new requirement (which must be achieved over a
three-year period) has been increased from 6,000 to 40,000 shares. You will
receive communication every year that provides you with your current holdings.
If you fall behind on your guideline requirement, you will be restricted from
exercising your stock options (except in the case of a 'buy and hold').





--------------------------------------------------------------------------------

Gary S. Michel
3
July 19, 2011


Gary, we all believe that you will make a significant contribution in this new
role and I look forward to you taking the helm of the Residential Solutions
Sector. This offer is contingent upon your acceptance of the Non-Compete and
Proprietary Information agreements. To accept this offer, please sign below as
well as the attached Non-Compete and Proprietary agreements and return to
Jeffrey Blair. If you have any questions regarding the changes in your
compensation and benefits, please call Marcia Avedon at 704-655-5821 or Jeffrey
Blair at 704-655-4347.


Sincerely,
/s/ Michael W. Lamach
Michael W. Lamach
Chairman, President and Chief Executive Officer


cc: Marcia Avedon    
Jeffrey Blair


Attachments:    Relocation Summary
Non-Compete Agreement
Proprietary Information Agreement



--------------------------------------------------------------------------------

CANDIDATE ACCEPTANCE
I accept your offer of employment with Ingersoll Rand, as Senior Vice President
and President of Residential Solutions Sector and agree to the conditions hereon
and in the offer letter.


/s/ Gary S. Michel
 
6/22/2011
Gary S. Michel
 
Date





